 1
 2
 3
4
 5
6
 7
 8
               IN THE UNITED STATES DISTRICT COURT
9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                         Case No. 19-CR-0347-SVW-8
     UNITED STATES OF AMERICA,
13
                     Plaintiff,
14                                         ORDER OF DETENTION
                v.
15
     ROBERT BURRELL,
16
                     Defendant.
17
18
                                           I.
19
          The Court conducted a detention hearing:
20
          ❑
          X     On motion of the Government[18 U.S.C. § 31420(1)] in a case:
21
          allegedly involving:
22
               ()a crime of violence.
23
               ()an offense with a maximum sentence of life imprisonment or
24
                death.
25
     //
26
     //
27
28
 1               (X)a narcotics or controlled substance offense with the maximum

2                 sentence often or more years.

3                ( )any felony —where defendant convicted oftwo or more prior

4                 offenses described above.

 5               ( )any felony that is not otherwise a crime of violence that involves a

6                 minor victim, or possession of a firearm or destructive device or any

 7                other dangerous weapon, or a failure to register under 18 U.S.C.

8                 § 2250.

9
10          ~     On motion by the Government or on the Court's own motion

11   [18 U.S.C. § 31420(2)] in a case allegedly involving, on further allegation by the

12   Government of:

13               (X)a serious risk that defendant will flee

14                ()a serious risk that the defendant will( )obstruct or attempt to

15                obstruct justice; Othreaten,injure or intimidate a prospective witness

16                or juror, or attempt to do so.

17
18          O The Court concludes that the Government is entitled to a rebuttable

19   presumption that no condition or combination of conditions will reasonably assure

20   the defendant's appearance as required and the safety or any person or the

21   community [18 U.S.C. § 3142(e)(2)].

22
23                                           II.

24          ~ The Court finds that no condition or combination of conditions will

25   reasonably assure: D the appearance ofthe defendant as required.

26                       ❑
                         X the safety of any person or the community.

27          ❑
            X The Court finds that the defendant has not rebutted by sufficient evidence

28   to the contrary the presumption provided by statute.

                                               2
 1
2                                           III.

3          The Court has considered:(a)the nature and circumstances of the offenses)

4    charged, including whether the offense is a crime of violence, a Federal crime of

5    terrorism, or involves a minor victim or a controlled substance, firearm, explosive,

6    or destructive device;(b)the weight of evidence against the defendant;(c)the

7    history and characteristics of the defendant; and (d)the nature and seriousness of

8    the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also

9    considered all the evidence adduced at the hearing and the arguments, the

10   arguments of counsel, and the report and recommendation of the U.S. Pretrial

11   Services Agency.

12                                          ~~I

13         The Court bases its conclusions on the following:

14         D As to risk of non-appearance: defendant appearing on writ from state

15 '~ custody
16         D As to danger to the community: defendant appearing on writ from state

17   custody

18
19
20                                                 1~~

21         ❑      The Court finds a serious risk that the defendant will

22                ❑     obstruct or attempt to obstruct justice.

23                ❑     threaten, injure or intimidate a prospective witness or juror, or

24                      attempt to do so.

25         The Court bases its conclusions on the following:

26                                            VI.

27         IT IS THEREFORE ORDERED that the defendant be detained until trial.

28   The defendant will be committed to the custody of the Attorney General for

                                              3
 1   confinement in a corrections facility separate, to the extent practicable, from

2    persons awaiting or serving sentences or being held in custody pending appeal.

3    The defendant will be afforded reasonable opportunity for private consultation

4    with counsel. On order of a Court of the United States or on request of any

5    attorney for the Government, the person in charge of the corrections facility in

6    which defendant is confined will deliver the defendant to a United States Marshal

7    for the purpose of an appearance in connection with a court proceeding.

8    X18 U.S.C. § 3142(1)]

9                                                   ..
     Dated: 07/26/2019
10
                                             HON. ROZELLA A. OLIVER
11                                           UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
